PER CURIAM.
Roy R. Johnston, Jr. (Father) appeals from the trial court's October 13, 2016 Judgment and Order of Modification and Judgment for Contempt awarding Penny Johnston (Mother) sole legal custody of their child, R., and adjudging Father in contempt for repeatedly failing to comply with the court's past orders to have Mother's name removed from a debt incurred on a trailer awarded to Father in the 2008 dissolution of marriage judgment. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court's judgment is well within its discretion and is supported by substantial evidence. Morgan v. Morgan, 497 S.W.3d 359, 372 (Mo. App. E.D. 2016) ; Davidson v. Fisher, 96 S.W.3d 160, 164 (Mo. App. W.D. 2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the decision pursuant to Missouri Rule of Civil Procedure 84.16(b).